PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/625,107
Filing Date: 20 Dec 2019
Appellant(s): Albemarle Corporation



__________________
Mary H. Drabnis
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/31/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 6, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 21 and 23-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogdan et al.(2014/0220333) in view of DE2344254A1.
Bogdan et al. discloses formulations for forming polyurethane foams and rigid and flexible polyurethane foam preparations formed by mixing and reacting at NCO Indexes as claimed isocyanates as claimed and polyols comprising polyether and/or polyester polyol(s) as claimed, blowing agent which may include water and/or trans-1-chloro-3,3,3-trifluoropropene, catalyst include Dabco 15 {potassium octoate} as claimed, silicon-glycol copolymer surfactants as claimed, and fire retardants combined in amounts as claimed (See abstract,  paras [0011], [0012], [0020]-[0038], Examples and Tables, including  Table 1).  Additionally, Voranol 470x is a 3.5 functional polyol (Table 1) as required by claim 24(see also paragraphs [0020] & [0021]).  
Bogdan et al. differs from appellants’ claims in that 2,3-dibromoallyl alcohol is not required,  However, DE2344254A1 discloses 2,3-dibromoallyl alcohol, including, particularly, 2,3-dibromo-2-butene-1,4-diol (para [0001],[0003] &[0005]) to be known and useful for bringing flame retardancy to resin products including polyurethane foams.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the 2,3-dibromoallyl alcohol, including, particularly, 2,3-dibromo-2-butene-1,4-diol of DE2344254A1 as a flame retardant additive in the preparations of Bogdan et al. for the purpose of forming useful premixes for the development of flame retardant products in order to arrive at the products of appellants’ claims with the expectation of success in the absence of a showing of new or unexpected results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20, 21 and 23-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/295,095 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ in overlap of make-ups of materials in a manner that would have been obvious to one having ordinary skill in the art with the expectation of success in the absence of a showing of new or unexpected results attributable to difference in the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 20, 21 and 23-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 9-14, 16 and 18-23 of copending Application No. 16/625,117 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ in overlap of make-ups of materials in a manner that would have been obvious to one having ordinary skill in the art with the expectation of success in the absence of a showing of new or unexpected results attributable to difference in the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


(2) Response to Argument
Appellant’s arguments have been considered.  However, they are unpersuasive.  
Regarding arguments concerning the rejection under 35USC103, it is held that Bogdan et al. discloses that conventional fire retardants may be utilized, and DE2344254A1 remedies its deficiencies as to selection(s) indicated by appellant’s claims. Bogdan et al.’s recitation of particular selections of optionally included fire retardants does not negate what is provided for through the totality of its fully considered teachings and fair suggestions.  Further, the recitation of particular selections of optional fire retardants does not serve to exclude other conventional fire retardants from that which is taught or fairly suggested by Bogdan et al. taken alone or in combination with DE2344254A1.  
Bogdan et al. is not looked to for the disclosure of the selection of 2,3-dibromoallyl alcohols. Rather, it is DE2344254A1 that is looked to in order to remedy its deficiencies in this regard. Here it applies that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Appellants’ claims are not being used as a template or roadmap to formulate the instant rejection.  Rather, as laid out in the rejection above, proper motivation to combine is provided through the rejection as set forth above.  Bogdan et al. provides for and offers motivation to include fire retardants, and the DE2344254A1 reference offers a motivation to utilize a 2,3-dibromoallyl compound of appellants’ claims, 2,3-dibromo-2-butene-1,4-diol,      in the role of flame retardant in preparations that may include polyurethanes.  In the instant case motivation to combine arises through the teachings of both references and through the combination taken as a whole.    
Regarding arguments specific to DE2344254A1, from the standpoint of patentability, 2,3-dibromo-2-butene-1,4-diol constitutes a 2,3-dibromoallyl alcohol in that “alcohols” are inclusive of “diols” and/or “polyols”.  This is not the rationale for the position of obviousness that is set forth. The rationale for the position of obviousness being set forth is that which is laid out in the body of the rejection and additionally in the arguments hereinabove.  
 The synthesis examples, Examples 7-11, of DE2344254A1 are not subject matter from which the position of obviousness is derived. It is the disclosures of paragraphs [0001], [0003] and [0005] of DE2344254A1, and, particularly, their disclosure and suggestion of the use of 2,3-dibromo-2-butene-1,4-diol in polyurethanes to impart flame retardancy taken in combination with the teachings and fair suggestions of Bogdan et al. that form the basis for the rejection laid out above.
Appellants’ claims as they currently stand are not distinguished from the combinations of the prior art in the manner that is alleged by appellants’ arguments set forth here on appeal.  The claims do not recite a “formulation comprising 2,3-dibromo-prop-2-en-1-ol”, nor do they recite a “formulation comprising dibromoallyl alcohol”.  Rather, the claims recite a “formulation comprising 2,3-dibromoallyl alcohol”.  2,3-dibromo-2-butene-1,4-diol is a 2,3-dibromoallyl alcohol as defined by appellants’ claims. It includes both the 2,3-dibromoallyl feature as well as the alcohol feature(s) allowed for by the limits of appellants’ claims.  It is not agreed that the claims as they currently stand defined are limited specifically to the required inclusion of 2,3-dibromo-prop-2-en-1-ol, dibromoallyl alcohol, DBAA and/or the compound which has the CAS registry number 7228-11-7. The claims as they currently stand are open to the inclusion of 2,3-dibromoallyl alcohols. This feature of appellants’ recited claims as they currently stand is open to any alcohol, including diols and even polyols, as long as the additional “2,3-dibromoallyl” requirement of the claims is not violated by their presence in the structure of such a compound.  Based on the current preponderant evidence of record, it is held and maintained that the diol of DE2344254A1, particularly 2,3-dibromo-2-butene-1,4-diol, is sufficient in providing for this component of appellants’ claims in that it includes both the required alcohol and 2,3-dibromoallyl elements of this component that is currently defined by the limits of appellants’ claims.
As to appellants’ additional arguments concerning DE2344254A1 and its recitations regarding 2,3-dibromo-2-butene-1,4-diol, it is held that they are unpersuasive.  The instant rejection is not one of replacing a diol with a monoalcohol.  Therefore, it is irrelevant that a monoalcohol selection would chain terminate when it is incorporated into a polymer rather than being fully reacted within.  The diol that is 2,3-dibromo-2-butene-1,4-diol is the alcohol that is remedying the deficiencies of the primary Bogdan et al. reference in the rejection set forth above.  Further, it is clear from paragraphs [0001], [0003] and [0005] of DE2344254A1 that 2,3-dibromo-2-butene-1,4-diol is not further reacted and/or caused to lose its identity prior to it being used and added to materials for making resins.  Additionally, the one means for incorporation pointed to on reply (para [0004] of DE2344254A1) does not negate that other means for inclusion are allowed for as well, including its mere introduction into reaction mixtures that may be combined with and reacted with diisocyanates (see para [0005] of DE2344254A1), and combination as indicated to arrive at the invention as claimed is maintained to be proper.
It is maintained and reiterated in the instant case from the standpoint of patentability that 2,3-dibromo-2-butene-1,4-diol constitutes a 2,3-dibromoallyl alcohol as defined by appellants’ claims in that “alcohols” are inclusive of “diols” and/or “polyols” and 2,3-dibromo-2-butene-1,4-diol includes the claim required 2,3-dibromoallyl component in its structural make-up.

As to appellants’ arguments concerning the rejections under the heading of Double Patenting, these arguments have been considered. However, they are unpersuasive.
The holdings and requirements of MPEP 804. I. B. 1. (b) (ii) & (iii) will continue to be followed as appellants have not offered any sound reason why these directives of the MPEP should not be followed and/or should otherwise be ignored.
The directives of MPEP 804. I. B. 1. (b) (ii) & (iii):
(ii)    Applications have the same effective U.S. filing date
If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) ) with respect to the conflicting claims (see paragraph (a) Effective U.S. filing date, above) the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Appellant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application.
(iii)    Application has later effective U.S. filing date
If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application, and that application has an effective U.S. filing date (taking into account any benefit claim under 35 U.S.C. 120, 121, 365(c), or 386(c)  with respect to the conflicting claims) that is later than the effective U.S. filing date of at least one of the reference application(s), the rejection should be maintained until appellant overcomes the rejection. Provisional nonstatutory double patenting rejections are subject to the requirements of 37 CFR 1.111(b). In accordance with 37 CFR 1.111(b), appellant’s reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. Alternatively, a reply that includes the filing of a compliant terminal disclaimer in the later-filed application under 37 CFR 1.321  will overcome a nonstatutory double patenting rejection and is a sufficient reply pursuant to 37 CFR 1.111(b). After the filing of a compliant terminal disclaimer in a pending application, the nonstatutory double patenting rejection will be withdrawn in that application.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

As to arguments concerning the merits of the rejections, there is no evidence of record to demonstrate that rejection over the claims of copending Application No. 16/295,095 is not appropriately maintained, and no evidence beyond mere assertion that rejection should be withdrawn is laid out in the arguments here on appeal.  As to 16/625,117 {note:16/295,117 is an incorrectly referenced Application No.}, it is held and maintained that the additionally included sulfur compounds of 16/625,117 are not excluded from the limits of the instant claims. Accordingly, these additional features of 16/625,117 do not constitute a difference from the instant claims in the patentable sense.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
John M. Cooney, Jr.
/JOHN M COONEY/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        

Conferees:
/MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767                                                                                                                                                                                                        

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.